Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-50278 Commission on April 11, 2008 Registration No. 811-08292 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 18 [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Security Life Separate Account L1 (Exact Name of Registrant) Security Life of Denver Insurance Company (Name of Depositor) 1290 Broadway Denver, Colorado 80203-5699 (Address of Depositors Principal Executive Offices) (Zip Code) (800) 525-9852 (Depositors Telephone Number, including Area Code) J. Neil McMurdie, Counsel ING Americas (U.S. Legal Services) One Orange Way, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) Jeffery R. Berry, Chief Counsel ING Americas (U.S. Legal Services) One Orange Way, Windsor, Connecticut 06095-4774 It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on April 28, 2008, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS ASSET PORTFOLIO MANAGER A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated April 28, 2008, to the Prospectus Dated April 28, 2008 This Supplement adds certain information to your Prospectus, dated April 28, 2008. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following investment managers are added to the list of Fund Managers on page 1 of the prospectus: Brandes Investment Partners, LLC Iridian Asset Management LLC Frontier Capital Management Company, LLC Turner Investment Partners, Inc. The following information is added to the Funds Available Through the Variable Account section on page 17 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * 149020 Page 1 of 2 April 2008 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LLC M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. Page 2 of 2 April 2008 ASSET PORTFOLIO MANAGER A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following investment · Is returnable by you during the free look period if you are not satisfied. managers are available through the policy: Premium Payments · AllianceBernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · BAMCO, Inc. · Are allocated to the variable account and the fixed account, based on your · BlackRock Investment Management, LLC instructions. · Capital Research and Management · Are subject to specified fees and charges. Company The Policy Value · Columbia Management Advisors, LLC · Is the sum of your holdings in the fixed account, the variable account and the · Directed Services LLC loan account. · Evergreen Investment Management · Has no guaranteed minimum value under the variable account. The value varies Company, LLC with the value of the subaccounts you select. · Fidelity Management & Research Co. · Has a minimum guaranteed rate of return for amounts in the fixed account. · Ibbotson Associates · Is subject to specified fees and charges including possible surrender charges. · ING Clarion Real Estate Securities L.P. Death Benefit Proceeds · ING Investment Management Co. · Are paid if your policy is in force when the insured person dies. · ING Investment Management Advisors, · Are calculated under your choice of options: B.V. Option 1  the base death benefit is the greater of the amount of base · J.P. Morgan Investment Management Inc. insurance coverage you have selected or your policy value multiplied by the · Julius Baer Investment Management, LLC appropriate factor from the definition of life insurance factors described in · Legg Mason Capital Management, Inc. Appendix A; · Lehman Brothers Asset Management Option 2  the base death benefit is the greater of the amount of base LLC insurance coverage you have selected plus the policy value or your policy · Marsico Capital Management, LLC value multiplied by the appropriate factor from the definition of life · Massachusetts Financial Services insurance factors described in Appendix A; or Company Option 3  the base death benefit is the greater of the amount of base · Morgan Stanley Investment Management, insurance coverage you have selected plus premiums paid minus withdrawals Inc. (d/b/a Van Kampen) taken or your policy value multiplied by the appropriate factor from the · Neuberger Berman, LLC definition of life insurance factors described in Appendix A. · Neuberger Berman Management Inc. · Are equal to the base death benefit plus any rider benefits minus any outstanding · OppenheimerFunds, Inc. loans and accrued loan interest and unpaid fees and charges. · Pacific Investment Management Company · Are generally not subject to federal income tax if your policy continues to meet LLC the federal income tax definition of life insurance. · Pioneer Investment Management, Inc. Sales Compensation · T. Rowe Price Associates, Inc. · We pay compensation to broker/dealers whose registered representatives sell the · UBS Global Asset Management policy. See Distribution of the Policy , page 81 , for further information about the (Americas) Inc. amount of compensation we pay. · Wells Capital Management, Inc. This prospectus describes what you should know before purchasing the Asset Portfolio Manager variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 28, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 64 The Policys Features and Benefits 3 TAX CONSIDERATIONS 66 Factors You Should Consider Before Purchasing Tax Status of the Company 66 a Policy 6 Tax Status of the Policy 67 Fees and Charges 8 Diversification and Investor Control Requirements 68 THE COMPANY, THE VARIABLE ACCOUNT Tax Treatment of Policy Death Benefits 69 AND THE FIXED ACCOUNT 14 Distributions Other than Death Benefits 69 Security Life of Denver Insurance Company 14 Other Tax Matters 71 The Investment Options 16 ADDITIONAL INFORMATION 74 DETAILED INFORMATION ABOUT General Policy Provisions 74 THE POLICY 20 Distribution of the Policy 81 Underwriting 21 Legal Proceedings 84 Purchasing a Policy 22 Financial Statements 85 Fees and Charges 27 APPENDIX A A-1 Death Benefits 35 APPENDIX B B-1 Additional Insurance Benefits 45 APPENDIX C C-1 Policy Value 52 MORE INFORMATION IS AVAILABLE Back Cover Special Features and Benefits 54 TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 22 Policy Date 22 Fixed Account 4 Policy Value 52 Fixed Account Value 52 Segment or Coverage Segment 35 Loan Account 54 Surrender Value 5 Loan Account Value 54 Valuation Date 52 Monthly Processing Date 29 Variable Account 4 Net Premium 3 Variable Account Value 52 Net Policy Value 4 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured persons lifetime. State Variations  State variations are covered in a special policy form used in that state.
